Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2021-09-03 has been entered.  Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 2021-06-03.  The status of the claims are as follows:
Claims 6 and 15 have been cancelled.
Claims 1-5, 7-14, and 16-18 remain pending in the application.
Claims 1-2 and 10-11 are amended.

Response to Arguments
Applicant's arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive, and thus the rejections are withdrawn, because the claims recite an abstract idea, but the abstract idea is integrated into a practical application.
Regarding the abstract idea, Applicant argues that the “analyzing” of a design, as recited in the claim cannot “practically” be performed in the human mind, because a design  “often can have over one [b]illion gates, 100 million scan cells, and/or hundreds of cores” (emphasis added).  Examiner respectfully disagrees and points out that “often can” does not explicitly exclude the possibility of performing an analysis on a very small circuit design.  There is also no language in the claimed limitation, as stated, that explicitly excludes the possibility of 
Applicant also argues that “The claimed invention limits ‘analyzing’ to ‘the plurality of circuit designs to determine values of design complexity features’ and ‘each of the plurality of circuit designs’ is not a circuit design without any limitations but comprising ‘decompressors’ and ‘compactors.’ Thus, the claims 1 and 10 clearly do not seek to tie up an ‘analysis’ process.”  Examiner respectfully points out that, while “analyzing” in general is not tied up, “analyzing a circuit design”, regardless of what parts the circuit comprises, is still an abstract idea.  Therefore, if it were not for the training step integrating this into a practical application, the claims would indeed be tying up an abstract idea (“analyzing a circuit design”).
However, Applicant also argues that “the claims are very similar to an example of a claim ‘that do[es] not recite (set forth or describe) an abstract idea’ provided in MPEP §2106.04(a)(1) because both recite processes for training machine learning models:  a method of training a neural network for facial detection comprising…”.  Examiner agrees that training a machine learning model amounts to an improvement to the functioning of a computer, as set forth in MPEP §2106.04(a)(1)(vii) and Subject Matter Eligibility Example 39 in the 2019 PEG guidance.  Examiner also agrees with Applicant that “do not seek to tie up applying the machine-learning technology to the circuit testing field”, since rather than a broad statement like “train a machine learning model to analyze a circuit design”, actual details on the training 
Applicant's arguments with respect to rejections under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues that “While Wohl does mention test coverage, neither Li nor Wohl teaches how to combine the test coverage with the machine-learning model. On the other hand, the claims 1 and 10 not only recite ‘performing test pattern generation to determine values of test coverage’ but also recite ‘the output feature for the first machine-learning model being the test coverage’, setting forth how the machine-learning model uses the determined values of test coverage.”  Examiner respectfully disagrees, and reiterates that Li teaches applying machine learning to circuit testing, wherein the output comprises test data volume.  Wohl, like Li, discovers test pattern generation with PRPG.  Wohl further discloses determine values of test coverage (“Results…demonstrate…full test coverage”), and Wohl’s method lowers test costs.  It is clear here that test coverage is a key factor in circuit design, and therefore it would be obvious to construct a machine learning model in which test coverage is an output, as Li has already established analyzing circuit design with machine learning.  Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
test coverage as the output, the other with test data volume as the output.  Li teaches two machine learning models, one with test time as the output, the other with test data volume as the output.  Wohl discloses determine values of test coverage.  Applicant argues that the combination with Wohl is not obvious because test time is directly related to test data volume, while test coverage is not directly related to test data volume.  Examiner respectfully disagrees and points out that the claim does not explicitly recite any such limitation about a relationship between the outputs of the two models.  Li established two learning models, and using machine learning to output test data volume.  Wohl, like Li, discovers test pattern generation with PRPG.  Wohl further discloses determine values of test coverage (“Results…demonstrate…full test coverage”), and Wohl’s method lowers test costs.  It is clear here that test coverage is a key factor in circuit design, and therefore it would be obvious to construct a machine learning model in which test coverage is an output, as Li has already established analyzing circuit design with machine learning.   Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al. (“Test-cost optimization in a scan-compression architecture using support-vector regression”; hereinafter Li) in view of Wohl et. al. (“Fully X-tolerant, very high scan compression”; hereinafter Wohl).
As per Claim 1, Li teaches a method, executed by at least one processor of a computer (Li, Section V C Lines 6-8, discloses:  “Experiments are carried out on an Intel Core i7 platform with a 2.67 GHz CPU and 8 GB of RAM”), comprising:
receiving a plurality of circuit designs and a plurality of sets of values of test configuration features for each of the plurality of circuit designs, the test configuration features comprising numbers for scan chains, input channels for decompressors and output channels for compactors, respectively (Li, Section IV A Para 2, discloses:  “Previous designs are used to construct the design library in Fig. 3. The TSCA is then generated for each design with different PRPG lengths”.  Here, Li discloses receiving a plurality of designs (“Previous designs are used to construct the design library”).   Li, Section V, discloses that these are circuit designs:  “In order to evaluate the accuracy and the efficiency of the proposed PRPG-selection method, experiments were performed on 197 circuits from modern GPU designs”.  As shown above, Li discloses generating the TSCA.  Li, Section II Lines 6-9, discloses “TSCA (Fig. 1) includes a core-level PRPG and MISR-based compressor/decompressor (CODEC) structure, which also contains logic for efficiently dealing with unknown values (Xs) of various densities.”  Here, Li discloses that the TSCA includes a CODEC.  Li, Section III, discloses:  “For TSCA, the CODEC parameters include (i) the number of scan-in ports, (ii) the number of scan-out ports, (iii) the scan-chain length, (iv) the number of scan chains, (v) MISR length, and (vi) PRPG length. In order to fully explore the benefits of TSCA and reduce the test cost for a new design, CODEC parameters have to be carefully selected.”  Here, Li discloses numbers for scan chains (“the number of scan chains”), input channels for decompressors (“the number of scan-in ports” for a “compressor/decompressor (CODEC) structure”), and output channels for compactors (“the number of scan-out ports” for a “compressor/decompressor (CODEC) structure”).  Since Li has disclosed receiving a plurality of circuit designs, and generating TSCAs, and thus CODECs from those circuit designs, Li thus discloses receiving a plurality of sets of values of test configuration features for each of the plurality of circuit designs, the test configuration features comprising numbers for scan chains, input channels for decompressors and output channels for compactors.)
performing test pattern generation to determine [values of test coverage and] values of test data volume for each of the plurality of sets of values of the test configuration features for each of the plurality of circuit designs (Li, Section IV A Para 2, discloses “Previous designs are used to construct the design library in Fig. 3. The TSCA is then generated for each design with different PRPG lengths. After ATPG is run on the generated TSCAs, test reports are parsed and the collected data is used to build the training library”.  Here, Li discloses performing test pattern generation (“ATPG is run”, wherein ATPG stands for Automatic Test Pattern Generation).  Li, Section IV C Lines 8-12, discloses:  “The experimental data includes both extracted features and the corresponding test cost (test-application time and test-data volume). Test-application time can be measured using the number of test cycles. Test-data volume (TD) consists of test stimuli and the expected test responses. The test stimuli are applied to the circuit under test and the produced MISR signatures are compared with the expected test responses. Therefore, test-data volume can be calculated using (1).”  Here, Li discloses values of test data volume (“The experimental data includes both extracted features and the corresponding test cost (test-application time and test-data volume)”).  Li, Table 1, discloses for each of the plurality of sets of values of the test configuration features for each of the plurality of circuit designs as shown below:

    PNG
    media_image1.png
    444
    895
    media_image1.png
    Greyscale

Pertaining to the figure above, Li, Section V A bottom of left column, discloses:  “Experimental results for the 15 test designs are presented in Table I. In Table I, ID identifies industrial design; #CLK, #SC, and #SI represent the number of clocks, the number of scan chains, and the number of scan inputs, respectively”.  As established above, “number of scan chains” and “number of scan inputs” are test configuration features, and thus Li teaches performing test pattern generation to determine values of test data volume for each of the plurality of sets of values of the test configuration features for each of the plurality of circuit designs.)
analyzing the plurality of circuit designs to determine values of design complexity features for each of the plurality of circuit designs (Li, Table 1 above, as well as Section V A bottom of left column, discloses:  “Experimental results for the 15 test designs are presented in Table I. In Table I, ID identifies industrial design; #CLK, #SC, and #SI represent the number of clocks, the number of scan chains, and the number of scan inputs, respectively”.  Instant Specification [09] discloses:  “The design complexity features may comprise testability, X-profiling, clock domains, power domains, design-rule-checking warnings, or any combination thereof.”  Above, Li teaches “#CLK…number of clocks”, and “clock domains” is a design complexity feature.  Table 1 shows #CLK determined for each of the plurality of circuit designs.)
training one or more machine-learning models based on the plurality of sets of test configuration feature values, the values of design complexity features, [the values of test coverage], and the values of test data volume, wherein input features for the one or more machine-learning models comprise the test configuration features and the design complexity features, and wherein the one or more machine-learning models comprise a first machine-[test coverage], and the output feature for the second machine-learning model being the test data volume.  (Li, Section IV C, discloses:  “Support-Vector Machine (SVM) is a popular supervised learning method used for pattern recognition and other applications [17]. Although SVM was originally developed for classification problems, it can be easily extended to regression problems. A SVM-based regression (SVR) model provides a powerful framework for learning from past events and predicting future events [17]. Based on experimental data from previous CODECs, the SVR-based predictor can be trained. The experimental data includes both extracted features and the corresponding test cost (test-application time and test-data volume).  Test-application time can be measured using the number of test cycles. Test-data volume (TD) consists of test stimuli and the expected test responses. The test stimuli are applied to the circuit under test and the produced MISR signatures are compared with the expected test responses. Therefore, test-data volume can be calculated using (1). TD = (NCA + NXT + NXR) × LPRPG + NM × LSO (1) where NCA, NXT , and NXR denote the number of seeds for CARE PRPG, XTOL PRPG, and Xchain register, respectively. The parameters LPRPG and LSO denote the PRPG length and the number of scan-out pins, respectively. The parameter NM represents the number of MISR unload cycles. Note that the predictor works as a black box, where the input is a set of CODEC features and the output is the predicted test cost.”  Here, Li discloses training one or more machine-learning models (“SVR-based predictor can be trained”) based on the plurality of sets of test configuration feature values (“CODEC features”, and the CODEC is based on configuration feature values), the values of design complexity features (“CODEC features”, and the CODEC is based on design complexity features), and the values of test data volume (“test cost (test-application time and test-data volume)”).  Li also teaches wherein output features for the one or more machine-learning models comprise the test data volume (“the output is the predicted test cost”.  Li describes “test cost (test-application time and test-data volume)”).   
Li, Section IV E, discloses:  “A PRPG-selection method is used to determine the optimum PRPG length. Fig. 6 shows the overall flow of the proposed PRPG-selection method. As shown in Fig. 6, whenever a new design is given, we first extract the corresponding features and place them in a set (Features). We then exhaustively search the PRPG length from the minimum possible value (L1) to the maximum possible value (Ln). Since the PRPG seeds are loaded from the scan-in ports in the TSCA, the PRPG length is always a multiple of the number of scan-in ports. For example, for a given number of scan-in ports (Nsi), the PRPG length is always formulated as mNsi, where m is an integer. Based on the above analysis, the minimum PRPG length L1 is Nsi and the maximum PRPG length Ln is mmaxNsi, where the integer mmax is constrained by the area overhead. In this paper, we set mmax to be 15 based on experimental results for previous industrial designs. A final input set for the predictor is an union of the PRPG length Li and the set Features. The SVR-based predictor provides the predicted test-application time and test-data volume.”  Here, Li discloses that wherein input features for the one or more machine-learning models comprise the PRPG length (“A final input set for the predictor is an union of the PRPG length Li and the set Features”). Li also discloses PRPG length comprises the number of scan-in ports, as PRPG length is calculated as a product comprising the number of scan-in ports:  “the PRPG length is always a multiple of the number of scan-in ports”.  Scan-in ports are input channels for decompressors, and are thus test configuration features as shown above, and therefore Li teaches input features for the one or more machine-learning models comprise the test configuration features. Li also discloses features are part of the input set: “we first extract the corresponding features and place them in a set (Features)… A final input set for the predictor is an union of the PRPG length Li and the set Features”.  Li provides more details on feature extraction.  Li, Section IV B, discloses:  “In the proposed SVR-based approach, a set of features is extracted and is used to represent a generated CODEC. Due to the complexity of the X-tolerant block in the TSCA, it is a challenge to identify all the features that significantly influence the test cost. Therefore, we first extract as many features as possible to represent a given CODEC. To extract these features, we parse the ATPG log files by keywords using Perl scripts. For example, a segment of the log file for a CODEC is shown in Fig. 4. In this example, extracted features are “primary inputs”, “primary outputs”, “nonscan DFFs”, and “nonscan DLATs”.  Here, Li discloses design complexity features (“nonscan DFFs”, and “nonscan DLATs”) and that “we first extract as many features as possible to represent a given CODEC”.  Thus, Li discloses that input features for the one or more machine-learning models comprise the design complexity features.
Li, Section IV E, Lines 18-23, discloses:  “The SVR-based predictor provides the predicted test-application time and test-data volume. Note that the selected feature sets for test-application time prediction and test-data volume prediction may be different. Therefore, we determine two separate predictors, namely the test-time predictor and test-data predictor, in the PRPG-selection method (see Fig. 6).”  Here, Li discloses a first machine-(“we determine two separate predictors”).  Li also discloses the input features for the second machine- learning model being the same (Li discloses that “the selected feature sets…may be different”.  Therefore, they also may not be different).  Li discloses output feature for the second machine-learning model being the test data volume (“test-data volume …test-data predictor”)).
and storing the one or more machine-learning models. (Li, Section III, discloses:  “Fig. 3 illustrates the overall flow of the proposed approach. The approach consists of two phases: (i) model construction and (ii) TSCA generation. In the model-construction phase, experimental data on previous industry designs are collected and used to construct and train the prediction model. In the TSCA-generation phase, the PRPG length is specified and the corresponding TCSA is generated for the new design.”  Here, Li discloses a two-step process.  In the first step, the machine learning model is trained.  In the second step, it is used to generate a TSCA.  In order for the trained model to be subsequently used, the model must be stored.  Thus, Li teaches storing the one or more machine-learning models.)
However, Li does not teach values of test coverage.
Wohl teaches values of test coverage. (Wohl, Abstract, discloses:  “This paper presents a new X-blocking system which allows very high compression and full coverage even if the density of unknown values is very high and varies every shift. Despite the presence of Xs in scan cells, compression can be maximized by using PRPG and MISR structures. Results on industrial designs with various X densities demonstrate consistently high compression and full test coverage.”  Here, Wohl, like Li, discovers test pattern generation with PRPG.  Wohl further discloses values of test coverage (“Results…demonstrate…full test coverage”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning enhanced test pattern generation of Li, with the high scan compression of Wohl.  It is clear from Wohl that test coverage is a key element of circuit design, and Li has established applying machine learning to key elements of circuit design.  This would suggest a machine learning model with test coverage as output to a person having ordinary skill in the art.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce test cost (Wohl, Intro Para 2: “Scan compression is effective at lowering test cost because it reduces test pattern volume, test application time and tester pin count requirements”).

As per Claim 2, the combination of Li and Wohl teaches the method recited in claim 1.  Li teaches further comprising: using the one or more machine-learning models to predict [values of the test coverage and] values of the test data volume for a plurality of sets of values of the test configuration features for a new circuit design (Li, Section IV C, discloses:  “Support-Vector Machine (SVM) is a popular supervised learning method used for pattern recognition and other applications [17]. Although SVM was originally developed for classification problems, it can be easily extended to regression problems. A SVM-based regression (SVR) model provides a powerful framework for learning from past events and predicting future events [17]. Based on experimental data from previous CODECs, the SVR-based predictor can be trained. The experimental data includes both extracted features and the corresponding test cost (test-application time and test-data volume).  Test-application time can be measured using the number of test cycles. Test-data volume (TD) consists of test stimuli and the expected test responses. The test stimuli are applied to the circuit under test and the produced MISR signatures are compared with the expected test responses. Therefore, test-data volume can be calculated using (1). TD = (NCA + NXT + NXR) × LPRPG + NM × LSO (1) where NCA, NXT , and NXR denote the number of seeds for CARE PRPG, XTOL PRPG, and Xchain register, respectively. The parameters LPRPG and LSO denote the PRPG length and the number of scan-out pins, respectively. The parameter NM represents the number of MISR unload cycles. Note that the predictor works as a black box, where the input is a set of CODEC features and the output is the predicted test cost.”  Here, Li discloses using the one or more machine-learning models (“SVR-based predictor can be trained”) to predict values of the test data volume (“output is the predicted test cost”, wherein test cost is described as “test cost (test-application time and test-data volume)”).  
Li, Section IV E, discloses:  “A PRPG-selection method is used to determine the optimum PRPG length. Fig. 6 shows the overall flow of the proposed PRPG-selection method. As shown in Fig. 6, whenever a new design is given, we first extract the corresponding features and place them in a set (Features). We then exhaustively search the PRPG length from the minimum possible value (L1) to the maximum possible value (Ln). Since the PRPG seeds are loaded from the scan-in ports in the TSCA, the PRPG length is always a multiple of the number of scan-in ports. For example, for a given number of scan-in ports (Nsi), the PRPG length is always formulated as mNsi, where m is an integer. Based on the above analysis, the minimum PRPG length L1 is Nsi and the maximum PRPG length Ln is mmaxNsi, where the integer mmax is constrained by the area overhead. In this paper, we set mmax to be 15 based on experimental results for previous industrial designs. A final input set for the predictor is an union of the PRPG length Li and the set Features. The SVR-based predictor provides the predicted test-application time and test-data volume.” Here, Li discloses using the one or more machine-learning models (“The SVR-based predictor”) for a plurality of sets of values (“We then exhaustively search the PRPG length from the minimum possible value (L1) to the maximum possible value (Ln)) of the test configuration features (“the PRPG length is always a multiple of the number of scan-in ports”) for a new circuit design (“whenever a new design is given”)).
and determining optimal values of the test configuration features for the new circuit design (Li, Section IV E Para 2, discloses:  “We next describe an overall assessment method for evaluating the predicted test cost (Costi) corresponding to PRPG length Li using (3). A higher value of Costi indicates a higher test cost. The Li with the minimum Costi is finally selected by the proposed PRPG-selection model”).  Here, Li discloses determining optimal values (“The Li with the minimum Costi is finally selected by the proposed PRPG-selection model”) of the test configuration features (“corresponding to PRPG length Li”... previously described as “the PRPG length is always a multiple of the number of scan-in ports”, wherein number of scan-in ports is a test configuration feature) for the new circuit design.)
However, Li does not teach predict values of test coverage.
Wohl teaches predict values of test coverage. (Wohl, Abstract, discloses:  “This paper presents a new X-blocking system which allows very high compression and full coverage even if the density of unknown values is very high and varies every shift. Despite the presence of Xs in scan cells, compression can be maximized by using PRPG and MISR structures. Results on industrial designs with various X densities demonstrate consistently high compression and full test coverage.”  Here, Wohl, like Li, discovers test pattern generation with PRPG.  Wohl further discloses predict values of test coverage (“Results…demonstrate…full test coverage”).

As per Claim 3, the combination of Li and Wohl teaches the method recited in claim 2 as shown above, as well as further comprising: inserting test circuitry into the new circuit design based on the optimal values of the test configuration features. (Li, Intro Right Column Para 2 Last Sentence, discloses:  “Once a new design is given, the proposed SVR-based PRPG selection model can automatically output the optimum PRPG length, and the corresponding PRPG can then be generated and inserted into the new design.”  Here, Li discloses inserting test circuitry into the new circuit design (“PRPG can then be generated and inserted into the new design”) based on the optimal values of the test configuration features (“the proposed SVR-based PRPG selection model can automatically output the optimum PRPG length”)).

As per Claim 4, the combination of Li and Wohl teaches the method recited in claim 1 as shown above, as well as wherein the input features for the one or more machine-learning models further comprises: one or more general design features (Li, Section IV E, discloses:  “A PRPG-selection method is used to determine the optimum PRPG length. Fig. 6 shows the overall flow of the proposed PRPG-selection method. As shown in Fig. 6, whenever a new design is given, we first extract the corresponding features and place them in a set (Features). We then exhaustively search the PRPG length from the minimum possible value (L1) to the maximum possible value (Ln). Since the PRPG seeds are loaded from the scan-in ports in the TSCA, the PRPG length is always a multiple of the number of scan-in ports. For example, for a given number of scan-in ports (Nsi), the PRPG length is always formulated as mNsi, where m is an integer. Based on the above analysis, the minimum PRPG length L1 is Nsi and the maximum PRPG length Ln is mmaxNsi, where the integer mmax is constrained by the area overhead. In this paper, we set mmax to be 15 based on experimental results for previous industrial designs. A final input set for the predictor is an union of the PRPG length Li and the set Features.”  Here, Li discloses input features for the one or more machine-learning models (“we first extract the corresponding features and place them in a set (Features)”…”A final input set for the predictor is an union of the PRPG length Li and the set Features”).  Li provides more details on feature extraction.  Li, Section IV B, discloses:  “In the proposed SVR-based approach, a set of features is extracted and is used to represent a generated CODEC. Due to the complexity of the X-tolerant block in the TSCA, it is a challenge to identify all the features that significantly influence the test cost. Therefore, we first extract as many features as possible to represent a given CODEC. To extract these features, we parse the ATPG log files by keywords using Perl scripts. For example, a segment of the log file for a CODEC is shown in Fig. 4. In this example, extracted features are “primary inputs”, “primary outputs”, “nonscan DFFs”, and “nonscan DLATs”.  Here, Li discloses one or more general design features.)

As per Claim 5, the combination of Li and Wohl teaches the method recited in claim 4 as shown above, as well as wherein the one or more general design features comprises a number of gates, a number of faults, a number of primary inputs, a number of primary outputs, (Li, Section IV B, discloses:  “In the proposed SVR-based approach, a set of features is extracted and is used to represent a generated CODEC. Due to the complexity of the X-tolerant block in the TSCA, it is a challenge to identify all the features that significantly influence the test cost. Therefore, we first extract as many features as possible to represent a given CODEC. To extract these features, we parse the ATPG log files by keywords using Perl scripts. For example, a segment of the log file for a CODEC is shown in Fig. 4. In this example, extracted features are “primary inputs”, “primary outputs”, “nonscan DFFs”, and “nonscan DLATs”.  Here, Li discloses a number of primary inputs and a number of primary outputs).

As per Claim 8, the combination of Li and Wohl teaches the method recited in claim 1 as shown above, as well as wherein the one or more machine-learning models are Artificial Neural Networks (Li, Section IV C Para 2, discloses:  “A number of machine-learning-based techniques can be used for solving prediction problems, e.g., artificial neural networks (ANNs), Bayesian models, and SVR. We employ an SVR-based predictor mainly because of its high-prediction accuracy for a wide range of applications.”  Here, Li discloses that an Artificial Neural Network can be used.)

As per Claim 9, the combination of Li and Wohl teaches the method recited in claim 1 as shown above, as well as wherein the design complexity features comprise testability, X-profiling, clock domains, power domains, design-rule-checking warnings, or any combination thereof. (Li, Section V A bottom of left column, discloses:  “Experimental results for the 15 test designs are presented in Table I. In Table I, ID identifies industrial design; #CLK, #SC, and #SI represent the number of clocks, the number of scan chains, and the number of scan inputs, respectively”.  Here, Li discloses clock domains (“the number of clocks”)).

As per Claim 10, Claim 10 is a non-transitory computer-readable media claim corresponding to method Claim 1.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  (Li, Section V C Lines 6-8, discloses:  “Experiments are carried out on an Intel Core i7 platform with a 2.67 GHz CPU and 8 GB of RAM”).  Claim 10 is rejected for the same reasons as Claim 1.

As per Claim 11, Claim 11 is a non-transitory computer-readable media claim corresponding to method Claim 2.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  Claim 11 is rejected for the same reasons as Claim 2.

As per Claim 12, Claim 12 is a non-transitory computer-readable media claim corresponding to method Claim 3.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  Claim 12 is rejected for the same reasons as Claim 3.

As per Claim 13, Claim 13 is a non-transitory computer-readable media claim corresponding to method Claim 4.  The difference is that it recites one or more non-transitory  and one or more processors.  Claim 13 is rejected for the same reasons as Claim 4.

As per Claim 14, Claim 14 is a non-transitory computer-readable media claim corresponding to method Claim 5.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  Claim 14 is rejected for the same reasons as Claim 5.

As per Claim 17, Claim 17 is a non-transitory computer-readable media claim corresponding to method Claim 8.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  Claim 17 is rejected for the same reasons as Claim 8.

As per Claim 18, Claim 18 is a non-transitory computer-readable media claim corresponding to method Claim 9.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  Claim 18 is rejected for the same reasons as Claim 9.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Wohl in view of Rajski et. al. (“Embedded deterministic test for low cost manufacturing test; hereinafter Rajski).
As per Claim 7, the combination of Li and Wohl teaches the method recited in claim 1.  However, the combination of Li and Wohl does not teach wherein the decompressors are EDT-based.
Rajski teaches wherein the decompressors are EDT-based. (Rajski, Section 2, discloses:  “The EDT technology consists of logic embedded on a chip and a new deterministic test pattern generation technique [17]. The EDT logic is inserted along the scan path but outside the design core, and consists of two main blocks as shown in Fig. 1. An on-chip decompressor is located between the external scan channel inputs and the internal scan chain inputs.”)
Li, Wohl, and Rajski are analogous art because they are all in the field of endeavor of circuit testing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning enhanced test pattern generation with test coverage analysis of Li and Wohl, with the EDT-based decompressors of Rajski. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce test cost (Rajski, Abstract: “This paper introduces Embedded Deterministic Test (EDT) technology, which reduces manufacturing test cost by providing one to two orders of magnitude reduction in scan test data volume and scan test time”).

As per Claim 16, Claim 16 is a non-transitory computer-readable media claim corresponding to method Claim 7.  The difference is that it recites one or more non-transitory computer-readable media and one or more processors.  (Li, Section V C Lines 6-8, discloses:  “Experiments are carried out on an Intel Core i7 platform with a 2.67 GHz CPU and 8 GB of RAM”).  Claim 16 is rejected for the same reasons as Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116